Citation Nr: 1619585	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  11-09 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for gout, to include as secondary to cold injury residuals, based upon substitution of the Appellant as the claimant.

2. Entitlement to special monthly compensation (SMC) in the form of aid and attendance or housebound benefits, based upon substitution of the Appellant as the claimant. 


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughters M.G. and B.G.



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1951 to January 1953, to include service in the Republic of Korea, for which he was awarded the Combat Infantry Badge and the Purple Heart.  He died in November 2011.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in October 2009 and February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

At the time of the Veteran's death, he had perfected an appeal as to each of the claims discussed herein.  Following the Veteran's death, in January 2012, the Appellant filed a claim based on her status as the Veteran's surviving spouse requesting to continue the Veteran's service connection claims.  The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claim for the purposes of processing the claim to completion.  See 38 U.S.C.A. §5121 A (West 2014).  In this case, the Appellant's claim to continue the Veteran's service connection claims was accepted by the RO as a request for substitution as the claimant in the claims pending at the time of the Veteran's death and the Appellant's request for substitution was granted.  The claims discussed herein have been certified to the Board for adjudication based upon substitution of the Appellant as claimant.

In August 2013, the Appellant appeared at Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This matter was previously before the Board in March 2014, when it was remanded for additional development, to include obtaining retrospective medical opinions as to the claims on appeal.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's gout is not shown to have been caused or aggravated by his service-connected disabilities.

2. At the time of his death, the Veteran's service-connected disabilities of major depression and cold injury residuals were sufficient to render him in need of aid and attendance in bathing and hygiene as well as financial and medication management.


CONCLUSIONS OF LAW

1. The criteria for service connection for gout, to include as secondary to cold injury residuals, based on substitution of the Appellant as the claimant, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2. The criteria for special monthly compensation benefits due to a need for aid and attendance, based on substitution of the Appellant as the claimant, were met as of July 2, 2010.  38 U.S.C.A. § 1521(d), (e) (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In June 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Inasmuch as the Appellant was substituted for the Veteran and assumed the claim from the time of his death, no additional or separate notice was required. 

Next, VA has a duty to assist the Appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination or opinion when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was provided VA examinations in February 2009, October 2009, and December 2009 and a VA opinion was obtained in May 2014.  There is no argument or indication that the examinations or opinion are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Appellant, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Facts and Analysis

The record shows that the Veteran had been diagnosed with and treated for gout in his legs, which he believed was related to either a burn in service or cold injury in service.  He reported pain in his feet, right more than left.  He had flare-ups in 2005 and 2008 for which he was prescribed medication to keep his uric acid levels down.

The VA examination in February 2009 was provided to evaluate the level of disability attributable to the Veteran's residuals of second degree burns sustained to the right leg in service.  His main complaints related to the posterior aspect of his knee and were worse with standing or walking.  He had no adherence of the skin to underlying tissue and there was no skin irregularity.  The examiner stated that the Veteran's gout was not the result of his burn scar, but had a different etiology.

The May 2014 opinion was provided based on the entire claims file and all medical records, to specifically include all relevant VA examinations, and the Veteran's lay statements as well.  The provider noted that the Veteran had suffered a cold injury in service and also had gout.  It was the provider's opinion that the Veteran's gout was less likely than not related to or aggravated by the Veteran's cold injury residuals.  The basis for the opinion was that gout is a form of arthritis which results from a buildup of uric acid in the body and is not associated with cold injury.

Based on the medical evidence of record, the Board finds that service connection for gout, to include as secondary to cold injury residuals, is not warranted.  While the Veteran's cold injuries and gout affected the same region of the body, they are not shown to be related.  The only medical evidence of record is that of the VA examiner and the May 2014 expert medical opinion, both of which weigh against any connection between the Veteran's gout and his injuries in service.  Neither the Veteran nor the Appellant provided any medical evidence or opinion to the contrary.  The preponderance of the evidence being against the claim of service connection, the benefit-of-the-doubt standard of proof does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).

Special Monthly Compensation

A veteran who, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less or is permanently bedridden or so helpless as to be in need of regular aid and attendance under criteria set forth in 38 C.F.R. § 3.352(a) shall receive special monthly compensation as provided under 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under the provisions of 38 C.F.R. § 3.352(a) the criteria to establish a factual need for aid and attendance include the inability of the veteran to dress or undress himself; to keep himself ordinarily clean and presentable; whether he requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  It is not required that all of the disabling conditions or criteria are present, but at least one factor must be present to warrant special monthly compensation.  Id; see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).

An individual who is bedridden meets the criteria for aid and attendance. The regulation provides that being "bedridden" means that the condition which, through its essential character, actually requires that the claimant remain in bed.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a). 

With the above criteria in mind, the Board initially finds that the Veteran during his lifetime did not, as the result of his service-connected disabilities (i.e., major depressive disorder, cold injury to both feet, scars, headaches, and dermatophytosis), sufferer the anatomical loss or loss of use of both feet, one hand and one foot, or have any visual impairment.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  While the Veteran was legally blind, that disability was not the result of his military service or any injury suffered therein.

As to a factual need for aid and attendance, the October 2010 VA examiner reported that the Veteran was being cared for at home by his daughter.  He was not confined to bed and was able to feed himself, but could not prepare his own meals, needed assistance in bathing and hygiene, required medication management, and was not capable of managing his own financial affairs.  His service-connected disabilities specifically limited him in the areas of walking and dressing himself.  He could not stand for longer than 10 minutes and was limited to his bedroom and bathroom and occasional trips outside with help.  He did not leave his immediate premises at any time, although the provider indicated that with a cane or the help of another person he could walk for up to one-half block.  

At the VA psychological examination in October 2010, the Veteran was noted to need assistance with his financial affairs and to have a severely compromised memory and significant cognitive difficulties.  The examiner noted that from a "psychosocial functional status, this Veteran is currently having difficulties in caring for his day-to-day functions" and that his symptoms of depression were responsible for deficiencies in his judgment, thinking, and mood. 

Based upon the above observations, the Board finds that while the Veteran was not bedridden, the most probative evidence of record shows that the Veteran did require care or assistance on a regular basis due to his service-connected disabilities, to include assistance with the activities of daily living or to protect himself from hazards or dangers incident to his daily environment.  This was the result of the combination of his cold injury residuals (which limited his mobility) and his major depressive disorder (which limited his ability to administer his own medication, manage his financial affairs, and attend to his bathing and hygiene needs).  The effective date for service connection for major depressive disorder is July 2, 2010; therefore, the claim for SMC based on the need for aid and attendance is granted as of that date.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).


ORDER

Entitlement to service connection for gout, to include as secondary to cold injury residuals, based upon substitution of the Appellant as claimant, is denied.

Entitlement to special monthly compensation benefits due the need for aid and attendance, based upon substitution of the Appellant as claimant, is granted, as of July 2, 2010.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


